DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 1/25/2022 has been entered.  Claims 1, 16 and 17 have been amended.  Claim 19 has been added.  Claims 1-19 are pending.  
All References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
Response to Arguments
Applicant’s arguments filed on 01/25/2022 have been fully considered but they are considered moot.  Independent claims 1, 16 and 17 have been amended to include subject matter and limitations that were not presented in the original claims examined.  Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.  
In the Arguments dated 01/25/2022, Applicant argues that Glen provides a sanitary cavity with a door and that this is not a central inspection area as claimed.  Applicant’s arguments, page 4.  
Examiner respectfully disagrees.  Glen does disclose an analogous inspection area enabling visual inspection of a treatment area (Fig. 3, [0047]).  Thus, this argument is not persuasive for at least this reason. 
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites “whether the attachment means comprises” where it should recite –wherein the attachment means comprises--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalt (US 4917112) as evidenced by 3M (see attached Non Patent Literature entitled, “3M Tegaderm Absorbent Clear Acrylic Dressing).
Regarding claim 16, Kalt discloses a medical dressing 100 (Fig. 2 and 4, transparent bandage 100; bandage of Fig. 4 is generally similar in construction to the first embodiment bandage 10 described with Figs. 1-4 with one major difference being the flap 120, col. 5, lines 42-49) for application at a treatment area of a human body (col. 2, lines 57-62, col. 5, lines 42-68, col. 6, lines 1-16), comprising (a) an annular border area (Figs. 2 & 4, area outside of opening 12 or 121 including frame 14 or 114 and transparent membrane 18 or 118, respectively and adhesive 15 is a border area; Fig. 4 shows dressing 100 is annular) surrounding (b) a central inspection area 12, 121 (opening 12 or 121, see annotated Fig. 2 below), 

    PNG
    media_image1.png
    229
    712
    media_image1.png
    Greyscale



the annular border area and the central inspection area formed of a perforated film 18 or 118 (transparent membrane 18 or 118; a film is interpreted to be a thin layer as defined by dictionary.com; col. 4, lines 18-27; membrane is a thin layer; see annotated Fig. 2 above; Kalt discloses the film is Tegaderm which as evidenced by 3m is perforated, see 3M, page 2 which shows Tegaderm has perforations on bottom layer), the perforated film having a body-facing proximal side (bottom of film 18 or 118, see annotated Fig. 2) and an opposite distal side (top of film 18 or 118, annotated Fig. 2), wherein perforations of the perforated film extend between the body-facing proximal side and the opposite distal side (perforations are part of the film thus have an extent which extends between the film’s body facing proximal side and the opposite distal side) the perforated film of the annular border area comprising - the body-facing proximal side provided with an adhesive layer 15 (Fig. 2, col. 5, lines 18-28) for adhering the annular border area to skin surrounding said treatment area (Fig. 2, col. 5, lines 4-28), - and - a backing layer 14 or 114 (frame 14 or 114, See Figs. 2 and 3) applied to the opposite distal side of the film (annotated Fig. 2), covering the perforations  (annotated Fig. 2, backing layer is disposed above film thus covers perforations); wherein the central inspection area is for alignment with said treatment area (col. 4, lines 8-17), wherein the central inspection area defines an opening 12 (col. 4, lines 8-18) and wherein the perforated film extends across the opening of the central inspection area (Fig. 2) , wherein the perforations across the central inspection area allow moisture to be transported away from the skin (Kalt, col. 2, lines 57-66; col. 4, lines 50-58; thus moisture transported away from the skin) andU.S. Serial No. 16/312,227 Response to Office Action dated October 27, 2021Page 3 of 11 (c) a pad 120 (flap 120, Fig. 4; flap 120 can be same material as frame 114 which is a medical grade foam; col. 5. Line 65- col. 6, lined 16; col. 6, lines 50-52)  movable between at least two states: - a first state in which the pad is located in the central inspection area, positioned over the perforated film (flap 120 is configured to fit substantially within opening 121 to cover the surface of transparent membrane 118, col. 5, lines 65-68; Fig. 2),  and a second state in which the pad is at least partly removed from the central inspection area for enabling visual inspection of said treatment area (col. 5, lines 65 – coo. 6, line 2), wherein the annular border area film forms an outer perimeter of the medical dressing that is thinner than the pad 121 (as seen in Fig. 2 of Kalt, the membrane 18 is thinner than the pad as it is thinner than the opening which is substantially the same thickness as the pad [flap 121]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US4917112) as evidenced by 3M (see attached Non Patent Literature entitled, “3M Tegaderm Absorbent Clear Acrylic Dressing) in view of Glenn (US 2012/0197206).
Regarding claim 1, Kalt discloses a medical dressing 100 (Fig. 2 and 4, transparent bandage 100; bandage of Fig. 4 is generally similar in construction to the first embodiment bandage 10 described with Figs. 1-4 with one major difference being the flap 120, col. 5, lines 42-49) for application at a treatment area of a human body (col. 2, lines 57-62, col. 5, lines 42-68, col. 6, lines 1-16), comprising (a) an annular border area (Figs. 2 & 4, area outside of opening 12 or 121 including frame 14 or 114 and transparent membrane 18 or 118, respectively and adhesive 15 is a border area; Fig. 4 shows dressing 100 is annular) surrounding (b) a central inspection area 12, 121 (opening 12 or 121, see annotated Fig. 2 below), 

    PNG
    media_image1.png
    229
    712
    media_image1.png
    Greyscale



the annular border area and the central inspection area formed of a perforated film 18 or 118 (transparent membrane 18 or 118; a film is interpreted to be a thin layer as defined by dictionary.com; col. 4, lines 18-27; membrane is a thin layer; see annotated Fig. 2 above; Kalt discloses the film is Tegaderm which as evidenced by 3m is perforated, see 3M, page 2 which shows Tegaderm has perforation bottom layer), the perforated film having a body-facing proximal side (bottom of film 18 or 118, see annotated Fig. 2) and an opposite distal side (top of film 18 or 118, annotated Fig. 2), wherein perforations of the perforated film extend between the body-facing proximal side and the opposite distal side (perforations are part of the film thus have an extent which extends between the film’s body facing proximal side and the opposite distal side) the perforated film of the annular border area comprising - the body-facing proximal side provided with an adhesive layer 15 (Fig. 2, col. 5, lines 18-28) for adhering the annular border area to skin surrounding said treatment area (Fig. 2, col. 5, lines 4-28), - and - a backing layer 14 or 114 (frame 14 or 114, See Figs. 2 and 3) applied to the opposite distal side of the film (annotated Fig. 2), covering the perforations  (annotated Fig. 2, backing layer is disposed above film thus covers perforations); wherein the a central inspection area is for alignment with said treatment area (col. 4, lines 8-17), wherein the perforated film extends across the central inspection area (Fig. 2) , wherein the perforations across the central inspection area allow moisture to be transported away from the skin (col. 2, lines 57-66; col. 4, lines 50-58; thus moisture transported away from the skin) andU.S. Serial No. 16/312,227 Response to Office Action dated October 27, 2021Page 3 of 11 (c) a pad 120 (flap 120, Fig. 4; flap 120 can be same material as frame 114 which is a medical grade foam; col. 5. Line 65- col. 6, lined 16; col. 6, lines 50-52)  movable between at least two states: - a first state in which the pad is located in the central inspection area, positioned over the perforated film (flap 120 is configured to fit substantially within opening 121 to cover the surface of transparent membrane 118, col. 5, lines 65-68; Fig. 2), and at least partially sunk into the central inspection area, and - a second state in which the pad is at least partly removed from the central inspection area for enabling visual inspection of said treatment area (col. 5, line 65-col. 6, line 2, flap capable of this intended use).
Kalt 
Kalt as evidenced by 3M does not explicitly disclose the central inspection area defined by a raised wall portion which is surrounded by said border area, wherein a thickness of the border area is smaller than a thickness of the raised wall portion.
Glenn teaches an analogous medical dressing (dressing assembly 10) for application at a treatment area of a human body [0041], comprising an analogous annular border area 20 (adhesive membrane 20) an analogous central inspection area 70 (inner cavity 70, Fig. 2) for alignment with said treatment area ([0070]), the central inspection area defined by a raised wall portion 32 (side walls 32) which is surrounded by said border area 20 (adhesive membrane 20, see annotated Fig, 1 below), 

    PNG
    media_image2.png
    362
    588
    media_image2.png
    Greyscale




wherein a thickness of the border area is smaller than a thickness of the raised wall portion 32 (Fig.3 shows thickness of border area (adhesive membrane 20) is smaller than thickness of the raised wall portion (side walls 32) , and a pad 50 (door 50 includes core 54 of foam [0056]) movable between at least two states [0047]: - a first state in which the pad is located in the central inspection area (Fig. 4) and at least partially sunk into the central inspection area (Fig. 4 shows core 54 at least partially sunk in the central inspection area; the door 60 [pad] has a shape preferably filling the opening in the top wall 33, [0056]), and - a second state in which the pad is at least partly removed from the central inspection area for enabling visual inspection of said treatment area (Fig. 3), [0047]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to define the central inspection area of the medical dressing of Kalt as evidenced by 3M by a raised wall portion, which raised wall portion is surrounded by the border area, wherein  a thickness of the border area is smaller than a thickness of the raised wall portion, as taught by Glenn,  for the purpose of providing an improved dressing with an inner cavity where tubing such as a catheter or other tubing can be stored ([0047]).
Regarding claim 2, Kalt as evidenced by 3M in view 
Regarding claim 3, Kalt as evidenced by 3M   in view of Glenn discloses the invention as discussed above and Kalt further discloses  that the film 18, 118 (membrane 18, col. 4, lines 46-58; membrane 118, col. 5, lines 50-64) lies in a first geometrical plane (see annotated Fig. 2 below, bottom surface of frame 14, 114 and bottom surface of transparent membrane 18, 118), wherein the wall portion projects distally from said first geometrical plane (Fig. 2, inner perimeter of frame 14, which projects distally from the bottom surface of the frame and transparent membrane, and top surface of the frame), wherein the wall portion at least partly defines a frame around said central inspection area (Fig. 2, inner surfaces of frame define opening 12) and the wall portion 32 defines a frame around said central inspection area 70 (Glenn, inner cavity 70, see Figs. 1 and 4).


    PNG
    media_image3.png
    130
    475
    media_image3.png
    Greyscale

Kalt as evidenced by 3M in 
Glenn teaches the raised wall portion 32 (side walls) projects distally from an analogous first geometrical plane (see annotated Fig. 1 below).

    PNG
    media_image4.png
    241
    491
    media_image4.png
    Greyscale



It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the raised wall portion of the medical dressing of Kalt as evidenced by 3m In view of Glenn 
Regarding claim 4, Kalt  as evidenced by 3M in view of Glenn discloses the invention as described above and Kalt further discloses said pad 121 (flap) is attached (attached at fold line 122, Fig. 4, col. 5, line 68- col. 6, line 2) or attachable to said wall portion at least in said first state (flap 120 is configured to fit substantially within opening 121 to cover the surface of transparent membrane 118, col. 5, line 65-68; flap 120 can be shaped to extend beyond the edge of the opening 121, col. 6, lines 3-16).
Regarding claim 6, Kalt as evidenced by 3M in view of Glenn discloses the invention as described above but does not explicitly disclose wherein a distal end surface of said raised wall portion and a distal end surface of said pad lie in a common second geometrical plane, said second geometrical plane being parallel with said first geometrical plane.
Glenn teaches an analogous dressing 10 (dressing assembly 10 as described above with regard to claims 1 and 3) and further teaches a distal end surface of said raised wall portion 32 (side walls 32, see annotated Fig. 4 below) and a distal end surface of said pad 50 (door 50) lie in a common second geometrical plane (see annotated Fig. 4 below), said second geometrical plane being parallel with said first geometrical plane


    PNG
    media_image5.png
    278
    617
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that a distal end surface of said raised wall portion and a distal end surface of said pad of the medical dressing of the combination of Kalt as evidenced by 3M in view of Glenn second geometrical plane being parallel with said first geometrical plane, as taught by Glenn in order to provide an improved medical dressing that provides for a smooth upper surface of a dressing that is less likely to snag.
Regarding claim 7, Kalt as evidenced bt 3M in view of Glenn discloses the invention as described above but does not explicitly disclose the pad cutout 120 (flap 120) is cutout from said raised wall portion.
Glenn teaches an analogous medical dressing 10 (dressing assembly 10), as described above with regard to claim 1, and Glenn further teaches the pad 50 (door 50) is a cutout from said raised wall portion 32 (side walls 32; the door 50 (pad) has a shape preferably filling the opening in the top wall, [0056]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the pad of the medical dressing of Kalt as evidenced by 3M in view of Glenn 
Regarding claim 8, Kalt as evidenced by 3M in  view of Glenn discloses the invention and further discloses the raised wall portion 32 (Glenn, side walls 32) defines a central hole 70 (inner cavity 70, Glenn Fig. 2) included in said central inspection area.  
Regarding claim 9, Kalt as evidenced by 3M in view of Glenn discloses the invention as discussed above and Kalt further discloses that the film 18 or 118 (transparent membrane 18 or 118 which makes up part of the film with frame 14 or 114, respectively) extends into and across the central inspection area (Kalt Fig. 2, transparent membrane 18 extends from the border section where it is beneath a portion of frame 14 into and across the window 12, Kalt, col. 4, lines 46-49).
Regarding claim 10, Kalt as evidenced by 3M in view of Glenn discloses the invention as discussed above and further discloses the central inspection area (12 or 121) comprises an opening (opening 12 or 121, Kalt Figs. 2 and 4) that is a blind hole (Kalt, Fig. 4, transparent membrane 118 in opening 121), the bottom of the blind hole being formed by said film 18 and 14 or 118 and 114  (Kalt, col. 4, line 46-49; transparent membrane 18 or 118 and frame 14 or 114, respectively) that extends into and across the central inspection area (transparent membrane 18 of 118 of film [frame 14 and transparent membrane 18 or frame 114 and transparent membrane 118] extends into and across the central inspection area [opening 12 or 121], Kalt, Fig. 2).
Regarding claim 11, Kalt as evidenced by 3M in view of Glenn discloses the invention as discussed above and further discloses that the film is perforated (Kalt, ]col. 4, lines 50-58; 3M, page 2).
Claim(s) 5, 13 and claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US Patent No 4,917,112) as evidenced by 3M (see attached Non Patent Literature entitled, “3M Tegaderm Absorbent Clear Acrylic Dressing), in view of Glenn (US 2012/0197206) and in further view of Penrose (5792089).
Regarding claim 5, Kalt as evidenced by 3M in view of Glenn discloses the invention as described above but fails to disclose said pad is provided with releasable attachment for attaching said pad to said wall portion, wherein releasing said attachment enables the pad to be moved from said first state to said second state of the pad, wherein the attachment allows re-attachment of said pad to said wall portion when said pad is moved back to said first state.
Penrose teaches an analogous dressing 1 (dressing 1, Fig. 5) for application at a treatment area of a human 5body  (col. 1, lines 63 - col. 2, line 2) comprising an analogous annular border area (col. 3, lines 20-33, area including flange 2), a central inspection area (col. 8, lines 6-10, Fig. 5, area between flange 2 where absorbent layer 5 is) for alignment with said treatment area (col. 8, lines 36-42), and a pad (Fig. 5, absorbent layer 5) movable between at least two states: - a first state in which the pad is located in the central inspection 15area (Fig. 5), and - a second state in which the pad is at least partly removed from the central inspection area for enabling visual inspection of said treatment area (col. 8, lines 36-42) and said pad is provided with releasable attachment 7, 8 (Fig. 5, overlap region 7 and adhesive layer 8) for attaching said pad to said wall portion (col. 3, lines 39-42; col. 8, lines 15-22), wherein releasing said attachment enables the pad to be moved from said first state to said second state of the pad, wherein the attachment allows re-attachment of said pad to said wall portion when said pad is moved back to said first state (col. 8, lines 41-42).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the pad of the medical dressing of combination of Kalt as evidenced by 3M in view of attachment of said pad to said wall portion when said pad is moved back to said first state, as taught by Penrose, for the purpose of providing an improved dressing securing the pad (Penrose, col. 8, lines 7-23).
Regarding claim 13, Kalt as evidenced by 3M inview of Glenn discloses the invention as described above and further discloses said pad 120 (Kalt, flap 120) is provided in said first state (flap 120 is configured to fit substantially within opening 121 to cover the surface of transparent membrane 118, Kalt, col. 5, lines 65-68) or as a separate component for subsequent placement in said first state.
Kalt  as evidenced by 3M in view of Glen does not disclose wherein said pad is provided as a separate component for subsequent placement in said first state.
Penrose teaches an analogous medical dressing 1 (Fig. 5, dressing 1) for application at a treatment area of a human 5body (col. 1, lines 63 - col. 2, line 2) comprising an annular border area (col. 3, lines 20-33, area including flange 2) and a central inspection area (col. 8, lines 6-10, Fig. 5, area between flange 2 where absorbent layer 5 is) for alignment with said treatment area (col. 8, lines 36-42), the central inspection area being surrounded by said border area (Fig. 5, area including flange 2), and a pad 5 (Fig. 5, absorbent layer 5) movable between at least two states: - a first state in which the pad is located in the central inspection 15area (Fig. 5), and - a second state in which the pad is at least partly removed from the central inspection area for enabling visual inspection of said treatment area (col. 8, lines 36-42) and further teaches said pad is provided as a separate component for subsequent placement in said first state (col. 8, lines 36-53).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide the pad  of Kalt as evidenced by 3M in view of Glenn as a separate component for subsequent placement in said first state, as taught by Penrose, for the purpose of provide an improved dressing in which can be provided a clean pad for a highly exuding wound (Penrose, col. 8, lines 51-54)
Regarding claim 15, Kalt as evidenced by 3M in view of Glenn or Kaltas evidenced by 3M in view of , Glenn and Penrose discloses the invention as described above and but does not explicitly disclose a method of reducing workload for nursing personnel, comprising providing a replacement pad for enabling the nursing personnel to replace a used pad comprised in a medical dressing as claimed in claim 1 or in a medical dressing system as claimed in claim 13 with said replacement pad, without requiring removal of the border area from the skin of the body.
Penrose teaches an analogous medical dressing (Fig. 1, dressing 1) as described above with regard to claim 13 and further teaches a method comprising providing a replacement pad (absorbent layer 5) for enabling the nursing personnel to replace a used pad comprised in a medical dressing as claimed in claim 1 (see above description regarding Kalt as evidenced by 3m in view of Glenn) or in a medical dressing system as claimed in claim 13 (see above description regarding Kalt as evidenced by 3M in view of Glenn and in further view of Penrose Penrose) with said replacement pad, without requiring removal of the border area (area including flange 2) from the skin of the body (Penrose, col. 8, lines 42-53).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to  provide a method of reducing workload for nursing personnel for use with the medical dressing of the combination of Kalt as evidenced by 3M in view ofGlenn (claim 1) or the combination of Kalt as evidenced by 3M in view of , Glenn, and in further view of Penrose (claim 13) comprising providing a replacement pad for enabling the nursing personnel to replace a used pad comprised in a medical dressing as claimed in claim 1 or in a medical dressing system as claimed in claim 13 with said replacement pad, without requiring removal of the border area from the skin of the body, as taught by Penrose, for the purpose of providing an improved dressing that is able to maintain its adherence to skin by not having to remove the adhesive as frequently and still being able to view the central inspection area and replace the pad as needed.  
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US Patent No 4,917,112) as evidenced by 3M (see attached Non Patent Literature entitled, “3M Tegaderm Absorbent Clear Acrylic Dressing), ), in view of Glenn (US 2012/0197206), and in further view of Jensen (5704905).
Regarding claim 12, Kalt  as evidenced by 3M in view of Glenn discloses the invention as discussed above and Kalt further discloses the medical dressing 100 (bandage 100) is adapted for placement on an area of a human body (by incorporating different shapes and sizes, the bandage [dressing] can more effectively accommodate different parts of the body, bony prominences or the like, col. 4, lines 34-45) wherein the border area comprises a first lobed portion and a second lobed portion  [part of the film can be a heart shape, Kalt, col. 4, lines 34-45].
Kalt as evidenced by 3M in view of Glen does not explicitly disclose that the medical dressing is adapted for placement on a sacral area of a human body, wherein the medical dressing has a geometrical axis of symmetry and wherein the border area comprises a first lobed portion on one side of said axis of symmetry and a second lobed portion on the other side of said axis of symmetry.
Jensen teaches an analogous medical dressing 10 (Fig. 1, col. 3, lines 44-48, wound dressing 10) for application to a contoured surface of the human body having an analogous border portion (col. 3, lines 44-50; col. 4, lines 49-52, peripheral border portion 11b) that is symmetrically heart shaped (Fig. 1, col. 3, lines 48-40) such that a first lobed portion (half section 10a) is on one side of an axis of symmetry (Fig. 1, central fold line 15) and a second lobed portion (half section 10b) is on the other side of the axis of symmetry.  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the shape of the border portion of the medical dressing disclosed by Kalt as evidenced by 3M in view of Glenn such that it is adapted for placement on a sacral area of a human body, and so that the border portion includes a first lobed portion on one side of an axis of symmetry and a second lobed portion on the other side of the axis of symmetry, as taught by Jensen, given that Kalt discloses a heart shaped dressing and dressings of different shapes for different body parts, and for the purpose of forming a dressing suitable for sacral placement (Jensen, col. 3, lines 44-61).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US Patent No 4,917,112) as evidenced by 3M (see attached Non Patent Literature entitled, “3M Tegaderm Absorbent Clear Acrylic Dressing), , in view of Glenn (US 2012/0197206), in view of Jensen (5704905), and in further view of Penrose (US 5792089).
Regarding claim 14, Kalt as evidenced by 3M in view of Glenn and in further view of Jensen discloses the invention as described above but does not disclose said pad is a first pad, the medical dressing further comprising a replacement pad for replacing the first pad while the medical dressing is still applied to a human body without requiring removal of the border area from the skin of the body.
Penrose teaches an analogous medical dressing 1 (Fig. 5, dressing 1) for application at a treatment area of a human 5body (col. 1, lines 63 - col. 2, line 2) comprising an annular border area (col. 3, lines 20-33, area including flange 2) and a central inspection area (col. 8, lines 6-10, Fig. 5, area between flange 2 where absorbent layer 5 is) for alignment with said treatment area (col. 8, lines 36-42), the central inspection area being surrounded by said border area (Fig. 5, area including flange 2), and a pad 5 (Fig. 5, absorbent layer 5) movable between at least two states: - a first state in which the pad is located in the central inspection 15area (Fig. 5), and - a second state in which the pad is at least partly removed from the central inspection area for enabling visual inspection of said treatment area (col. 8, lines 36-42) and further teaches said pad is provided as a separate component for subsequent placement in said first state (col. 8, lines 36-53) and further teaches that the pad is a first pad (Fig. 5, absorbent layer 5), the medical dressing further comprising a replacement pad for replacing the first pad while the medical dressing is still applied to a human body without requiring removal of the border area (area including flange 2) from the skin of the body (col. 8, lines 42-53).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the pad of the combination of Kalt as evidenced by 3M in view of, , Glenn and in further view of Jensen, is a first pad and further comprising a replacement pad for replacing the first pad while the medical dressing is still applied to a human body without requiring removal of the border area from the skin of the body, as taught by Penrose, for the purpose of providing an improved dressing able to maintain its position while replacing the pad (Penrose, col. 8, lines 42-53).  

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US Patent No 4,917,112) in view of Penrose (5792089) and in further view of Holm (US 2008/0039759).
	Regarding claim 17, Kalt discloses a medical dressing 100 (Fig. 2 and 4, transparent bandage 100; bandage of Fig. 4 is generally similar in construction to the first embodiment bandage 10 described with Figs. 1-4 with one major difference being the flap 120, col. 5, lines 42-49) for application at a treatment area of a human body (col. 2, lines 57-62, col. 5, lines 42-68, col. 6, lines 1-16), comprising a border area (see annotated Fig. 2 below; Figs. 2 & 4, area outside of opening 12 or 121 including frame 14 or 114 and transparent membrane 18 or 118, respectively and adhesive 15)

    PNG
    media_image6.png
    229
    712
    media_image6.png
    Greyscale



 comprising a film 18 or 118 (transparent membrane 18 or 118; a film interpreted to be a thin layer as defined by dictionary.com; col. 4, lines 18-27; membrane is a thin layer; see annotated Fig. 2 above) with a body-facing proximal side provided with an adhesive layer 15 (annotated Fig. 2, see adhesive on film 18) for adhering the border area to skin surrounding said treatment area (col. 5, lines 4-28, a central inspection area defining an opening 12, 121 (opening 12 or 121) for alignment with the treatment area (col. 4, lines 8-17), the central inspection area surrounded by a wall portion (annotated Fig. 2), and the wall portion surrounded by the border area (annotated Fig. 2), and a pad (Fig. 4, flap 120) that is movable between: - a first state in which the pad is located in the central inspection area (flap 120 is configured to fit substantially within opening 121 to cover the surface of transparent membrane 118, col. 5, lines 65-68), and U.S. Serial No. 16/312,227 Response to Office Action dated May 19, 2021Page 7 of 15 - a second state in which the pad is at least partly removed from the central inspection area for enabling visual inspection of said treatment area (col. 5, line 65-col. 6, line 2, flap capable of this intended use).
Kalt discloses the invention as described above.
Kalt does not disclose wherein the pad is releasable from the medical dressing, such that the pad can be removed and replaced with a second fresh pad without requiring removal of the border area from the skin of the body, wherein the pad and any second fresh pads have attachment means for attaching the pad to the wall portion when in the first state, wherein the attachment means is coated with an adhesive or secured to the wall portion via hook and loop fastener material.
Penrose teaches an analogous medical dressing 1 (Fig. 5, dressing 1) for application at a treatment area of a human 5body (col. 1, lines 63 - col. 2, line 2) comprising a border area (col. 3, lines 20-33, area including flange 2) and a central inspection area (col. 8, lines 6-10, Fig. 5, area between flange 2 where absorbent layer 5 is) for alignment with said treatment area (col. 8, lines 36-42), the central inspection area being surrounded by said border area (Fig. 5, area including flange 2), and a pad 5 (Fig. 5, absorbent layer 5) movable between at least two states: - a first state in which the pad is located in the central inspection 15area (Fig. 5), and - a second state in which the pad is at least partly removed from the central inspection area for enabling visual inspection of said treatment area (col. 8, lines 36-42) and further teaches wherein the pad is releasable from the medical dressing (col. 8, lines 36-53), such that the pad can be removed and replaced with a second fresh pad without requiring removal of the border area from the skin of the body (col. 8, lines 36-53), wherein the pad and any second fresh pads have attachment means 7, 8 (overlap region 7 and adhesive layer 8, Col. 8, lines 16-23, Fig. 5) for attaching the pad to the wall portion when in the first state (Fig. 5) wherein the attachment means is coated with an adhesive (col. 8, lines 7-22) or secured to the wall portion via hook and loop fastener material.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the pad of the medical dressing of Kalt is releasable from the medical dressing, such that the pad can be removed and replaced with a second fresh pad without requiring removal of the border area from the skin of the body, wherein the pad and any second fresh pads have attachment means for attaching the pad to the wall portion when in the first state, wherein the attachment means is coated with an adhesive or secured to the wall portion via hook and loop fastener material, as taught by Penrose, in order to provide an improved medical dressing able to maintain its position while replacing the pad (Penrose, col. 8, lines 42-53).  
Kalt in view of Penrose discloses the invention as described above.
Kalt in view of Penrose does not disclose where the attachment means comprise a tab, a tongue or a sticker.
Holm teaches an analogous wound dressing 10 (dressing 10, Figs 1 and 3) having analogous attachment means 22 (tabs 22 can be formed from adhesive layer 17 and are held during positioning of the wound, [0029]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the attachment means of the wound dressing of Kalt in view of Penrose comprises a tab, as taught by Holm, in order to provide an improved wound dressing that can be held during positioning (Holm, [0029]).
Regarding claim 19, Kalt in view of Penrose, and in further  view of Holm discloses the invention as described above and further discloses the attachment means comprises two adhesive tabs (Holm, [0029]) that are positioned at opposite ends of the pad (Holm, Fig. 1).Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalt (US Patent No 4,917,112) as evidenced by 3M (see attached Non Patent Literature entitled, “3M Tegaderm Absorbent Clear Acrylic Dressing)  in view of Penrose (5792089) and in further view of Holm (US 2008/0039759).
Regarding claim 18, Kalt in view of Penrose and in further view of Holm discloses the invention as described above and further discloses wherein at least a portion of the film extends into and across the opening of the central inspection area (Fig. 2 Kalt) and is perforated to allow moisture to be transported away from the skin (Kalt discloses the film is Tegaderm which as evidenced by 3m is perforated, see 3M, page 2 which shows Tegaderm has perforations on bottom layer which allows moisture to be transported away from the skin).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./             Examiner, Art Unit 3786       

/ALIREZA NIA/             Supervisory Patent Examiner, Art Unit 3786